Citation Nr: 1735901	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  09-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a right distal fibular fracture.

2.  Entitlement to a compensable rating for residuals of right inguinal hernia repair.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1957 to November 1957, from April 1959 to April 1963, from April 1964 to April 1967 and from October 1982 to August 1992.  He also had additional service in the Air Force Reserve and Naval Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

This case was before the Board in August 2013 and April 2016, when the Board in pertinent, part, remanded the issues of increased evaluations for residuals of a right distal fibular fracture and for residuals of right inguinal hernia repair.  They now return for appellate review.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  The record reflects a TDIU claim was denied in a February 2017 rating decision; however, pursuant to Rice a claim for a TDIU is part of the appeal for higher evaluation for residuals of a right distal fibular fracture currently before the Board, as the Veteran, in an April 2017 application for a TDIU, asserted he was unemployable, due to his residuals of a right distal fibular fracture, as he, in pertinent part, listed the diagnostic code for such.  Additionally, although a July 2017 rating decision found entitlement to a TDIU was moot the Veteran's service-connected disabilities were evaluated as 100 percent disabling, the Veteran has only been in receipt of a 100 percent rating as of March 13, 2017; however, the increased rating claim for residuals of a right distal fibular fracture stems from a March 2007 claim for increase.  

Furthermore, while Board acknowledges the Veteran does not currently have a single service-connected disability rated 100 percent to possibly afford him an award of special monthly compensation under 38 U.S.C.A. § 1114 (s) (West 2015) if it was determined that service-connected disabilities independent of a single service-connected disability rated 100 percent rendered him unemployable.  Nevertheless, the Board does not rule out the possibility of such circumstances arising during the pendency of the Veteran's increased rating claims described above.  Hence, the Board does not find at this time that the TDIU claim is moot because no single disability is currently rated total (at 100 percent).  See Bradley v. Peake, 22 Vet. App. 280, 292 (2008) (Congress intended a single disability be rated as total for § 1114 (s), but TDIU may be used as a basis for establishing second requirement under § 1114 (s)); Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) (TDIU rating based upon multiple disabilities does not meet the requirement of a single disability requirement of § 1114 (s)).

During the pendency of the claim for an increased rating for residuals of a right distal fibular fracture, a November 2016 rating decision granted an increased the rating from 10 percent to 20 percent effective March 23, 2007, the date of the receipt of the claim for increase.  Because this increased evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In October 2009, the Veteran and his spouse presented testimony before a Decision Review Officer and in April 2013, they again presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record.  

In July 2013, the Board received from the Veteran a motion to amend the April 2013 Board hearing transcript which was accompanied by a copy of the hearing transcript with hand written notations from the Veteran.  Later that month, the undersigned Veterans Law Judge denied the Veteran's motion to amend the April 2013 hearing transcript because the Veteran's assertions did not amount to errors within the meaning of 38 C.F.R. § 20.716 (2016).  Nonetheless, the copy of the April 2013 hearing transcript with the Veteran's hand-written notations has been associated with the claims file, and the Board will proceed with the Veteran's claims noting that his hand written assertions on this transcript are statements in support of his claims.

Additional evidence was received by VA subsequent to the most recent, December 2016, statement of the case issued for the issues herein on appeal.  In particular, such includes a June 2017 VA ankle conditions disability benefit questionnaire which is relevant to the claim for an increased rating for residuals of a right distal fibular fracture.  The Veteran did not waive Agency of Original Jurisdiction (AOJ) review of this additional evidence.  See 38 C.F.R. § 20.1304 (c) (2016).  Nevertheless, as the Veteran's claims herein, including his claim for an increased rating for residuals of a right distal fibular fracture, are remanded for additional development, there is no prejudice to the Veteran in this regard.

The issues of entitlement to special monthly compensation based on the need for aid and attendance or housebound status for the Veteran, as well as the need for aid and attendance or housebound status for the Veteran's spouse have been raised, respectively, via March 2017 and April 2017 VA 21-2680 forms titled Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  However, effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150 (a).  38 C.F.R. § 3.155 (a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  Therefore, the March 2017 and April 2017 examination reports are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the duty to assist, VA must also make reasonable efforts to help a claimant obtain relevant records that may substantiate a claim.  Thus, as described below, further development is warranted to obtain medical records with respect to claims of entitlement to a rating in excess of 20 percent for residuals of a right distal fibular fracture, entitlement to a compensable rating for residuals of right inguinal hernia repair and entitlement to a TDIU.

Specifically, in January 2017, the Veteran submitted a VA Form 21-4142 and reported medical treatment from Walter Reed National Military Medical Center from January 2000 to January 2017.  In response, in January 2017, the VA Private Medical Records Retrieval Center rejected the record request because the provider listed was non-private.  During the pendency of the claims herein, records from the Walter Reed National Military Medical Center with dates ranging from February 2006 to August 2013 have been associated with the record.  Additionally, in January 2017, the Veteran submitted a medical letter regarding TDIU signed by physician from the Walter Reed National Military Medical Center, and in March 2017, the Veteran also submitted records from Walter Reed National Military Medical Center dated in January 2016.  However, no further action was taken on the January 2017 authorization form regarding records from the Walter Reed National Military Medical Center dated from January 2000.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  38 U.S.C.A. § 5103A (c) (West 2015); 38 C.F.R. § 3.159 (c)(2) (2016), Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, pursuant to the duty to assist, a remand is required to ensure all relevant evidence necessary for an equitable resolution of the issues on appeal has been obtained.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any authorization necessary to secure for the record any and all of the Veteran's treatment records from the Walter Reed National Military Medical Center, dated from January 2000 to January 2017 (excluding any records currently of record), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents. 

2.  Thereafter, after undertaking any other development deemed appropriate, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





